[ ARMSTRONG, J.,
dissenting with reasons.
I respectfully dissent as to the allocation of fault to the plaintiff. The portion of the *903land between the sidewalk and the fence upon which the plaintiff walked was not roped off or barricaded by the S & WB. A reasonable person would conclude that, when the S & WB barricades and ropes off an area for safety purposes, the area outside of the barricades and ropes is safe for passage. Therefore, I cannot conclude that the trial court was clearly wrong— manifestly erroneous in not allocating any fault to the plaintiff.
JONES, J., dissents for the reasons assigned by ARMSTRONG, J.